Proskauer, J.
Plaintiff sues to recover the amount of a broker’s commission for inducing the New York Dock Company to take out a policy of insurance with the defendant. The complaint specifically alleges that the broker’s commission was not due or earned until the premiums had been actually paid to the defendant and it is conceded that the premiums upon which this claim for commission is based were never paid.
The right of recovery is first predicated upon the allegation that the defendant failed and neglected to enforce payment by the New York Dock Company, which is a going concern. This contention is unsound. (Seymour v. St. Luke’s Hospital, 28 App. Div. 119.)
The further claim is made that the defendant has compromised its indebtedness and granted the New York Dock Company immunity from liability. It is evident, however, that there is no suggestion that any money was paid to the defendant in this compromise and the suit is not brought on the theory of a recovery of commission on an amount paid in compromise. The right asserted is rather to recover a commission based on the entire amount of the claim because the defendant compromised it. In Seymour v. St. Luke’s Hospital (28 App. Div. 119) the defendant actually canceled the contract that had been procured by the broker; it was held that this did not impose on the hospital any liability to the broker, who, under the agreement, was to receive commissions only when the hospital received payment.
*94The order appealed from should be reversed, with ten dollars costs and disbursements, and the motion to dismiss the complaint granted, with ten dollars costs.
Dowling, P. J., Merrell, Martin and O’Malley, JJ., concur.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.